Citation Nr: 1419974	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 20 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to November 1977.  

By rating action in January 2010, the RO, in part, granted service connection for prostate cancer and assigned a 100 percent rating under Diagnostic Code (DC) 7528.  By rating action in September 2010, the RO proposed to reduce the 100 percent rating to 20 percent, and the Veteran and his representative were so notified.  By rating action in December 2010, the RO reduced the rating assigned for residuals of prostate cancer from 100 percent to 20 percent; effective from March 1, 2011.  The Veteran express dissatisfaction with this rating decision, giving rise to the current appeal.  A videoconference hearing before the undersigned was held in July 2012.  At the hearing, the Veteran testified that he disagreed only as to the 20 percent rating assigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

At the videoconference hearing, the Veteran testified that the residuals of his prostate cancer had worsened since his last VA examination in January 2012, and that he now experiences nocturia six times a night and has to urinate at least six to seven times a day.  The representative also noted that there were outstanding VA treatment records that had not been associated with the claims file, and requested that the Board obtain those records prior to adjudication of the Veteran's claim.  

Given the Veteran's allegations of worsening symptoms and additional treatment since his last VA C & P examination, the Board finds that a more current, comprehensive examination should be undertaken prior to appellate review.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 20.1304(c); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all of the Veteran's treatment records, VA and private, since February 2012, and associate them with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA genitourinary examination to determine the current severity of his residuals of prostate cancer.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  

The examiner should provide detailed information regarding any renal dysfunction and/or voiding dysfunction.  Findings should be provided as to urine leakage, urinary frequency and obstructed voiding, if any.  If use of an appliance or absorbent material is necessary, the examiner should so indicate and include the frequency with which the appliance must be changed.  

The examiner should be advised that all findings or lack thereof, described above must be addressed so that the Board may rate all residuals of the Veteran's prostate cancer in accordance with the specified criteria.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's prostate cancer have been provided by the examiner and whether they have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

